                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS



MELISSA MELLO,
Representative of the
Estate of Paul S. Mello,
      Plaintiff,


     v.                                        CIVIL ACTION NO.
                                               17-10804-MBB


NANCY A. BERRYHILL, Acting
Commissioner of the Social
Security Administration,
      Defendant.

                            FINAL JUDGMENT
                           February 27, 2019



BOWLER, U.S.M.J.

     In accordance with a stipulation of dismissal, it is ORDERED

and ADJUDGED that this case is DISMISSED with prejudice.




                                /s/ Marianne B. Bowler
                              MARIANNE B. BOWLER
                              United States Magistrate Judge
